Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 1 of 12




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-00155-CMA-SKC

   CAROL BURBA

   Plaintiff,

   v.
   UNITED STATES OF AMERICA,
   CITY AND COUNTY OF DENVER d/b/a DENVER INTERNATIONAL AIRPORT,
   ISS FACILITY SERVICES, INC.,


   Defendants.

                         AMENDED COMPLAINT AND JURY DEMAND



           Plaintiff, by and through her attorneys, Bovo Law, LLC, file this Complaint and Jury

   Demand and state and allege the following:

                                            I. INTRODUCTION

           This is a tort, premises liability and negligence case brought by the Plaintiff against all

   Defendants. This action arises from the Defendants’ knowledge of a dangerous condition within

   Denver International Airport, including the area where the Transportation Security

   Administration (“TSA”) screens travelers.

        Plaintiff Carol Burba sustained a fall at the TSA Security Checkpoint at the Denver

   International Airport on January 17, 2017. Plaintiff Burba was ordered to take off her boots and

   was in the process of taking off her boots, when she slipped on the floor. Plaintiff Burba fell



                                                     1
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 2 of 12




   onto her hip, and sustained a subcapital fracture of her right hip requiring a total hip replacement

   surgery.

                                            II. JURISDICTION

     1.   This action is brought pursuant to the Federal Torts Claims Act (FTCA) 28 U.S.C. §

          2671, and, is an action in tort for personal injuries suffered by Plaintiff which were

          caused by the negligence of agents of Defendants.

     2.   Pursuant to the FTCA, the Government’s sovereign immunity for civil suits seeking

          money damages is waived “for injury or loss of property, or personal injury or death

          caused by the negligent or wrongful act or omission of any employee of the Government

          while acting within the scope of his office or employment, under circumstances where the

          United States, if a private person, would be liable to the claimant in accordance with the

          law of the place where the act or omission occurred,” 28 U.S.C. § 2672 and 28 U.S.C. §

          1346(b)(1).

     3.   The FTCA provides the basis for liability of the federal government, including

          departments and agencies thereof, for such negligence. 28 U.S.C. § 1346(b)(1), 28

          U.S.C. § 2674. The TSA is an agency of the United States of America.

     4.   The Plaintiff previously submitted an Administrative Claim for the claim set forth below

          to the TSA.

     5.   The TSA issued a response, but that did not constitute a final decision and has not issued

          a final administrative action. Due to the current Government Shutdown, it appears the

          TSA cannot provide a final administrative action at this time. Plaintiff cannot wait, and




                                                    2
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 3 of 12




          must preserve her claim to file according to the statute of limitations applicable to her

          case.

     6.   Jurisdiction of this Court is invoked under the provisions of 28 U.S.C. §§ 1346(b)(1),

          2672, 2401(b), 2671, and 2675(a). Plaintiff previously presented Defendants with a tort

          claim pursuant to § 2671, et. seq. of Chapter 171, Title 28 of the United States Code.

          Plaintiff’s tort claim is in limbo due to the current Government Shutdown, so Plaintiff

          must appeal to the Court for jurisdiction to now hear the claim pursuant to 28 U.S.C. §

          2675(a).

     7.   The state law claims arise from the following statutes: C.R.S. § 13-21-202, C.R.S. § 13-

          21-201, C.R.S. § 13-21-203, C.R.S. § 24-10-106(1)(b), C.R.S. § 24-10-118(2), C.R.S.

          §13-20-101.

     8.   Plaintiffs properly notified defendants of their claims on September 24, 2014, pursuant to

          C.R.S. § 24-10-109.

     9.   Pursuant to the Colorado Governmental Immunity Act, sovereign immunity is waived for

          Plaintiffs’ state law claims against the government defendants. See C.R.S. § 24-10-

          106(1)(b) and (e).

                                                III. VENUE

    10. The acts or omissions giving rise to the Plaintiffs claims arose in Denver County,

          Colorado. Thus, pursuant to U.S.C § 1391(b)(2) and § 1391(e), venue is proper in the

          District of Colorado.




                                                    3
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 4 of 12




                                              IV. PARTIES

    11. Plaintiff, Carol Burba, is a citizen of the United States of American and resident of the

         state of Colorado.

    12. The Transportation Security Administration (“TSA”) is a component of the Department

         of Homeland Security, thus Defendant United States of America has authority over TSA’s

         policies and has responsibility for ensuring compliance with all legal requirements. The

         United States of America and its Transportation Security Administration are appropriate

         Defendants.

    13. Defendant City and County of Denver (“Denver”) has a principal place of business

         located at 201 West Colfax Avenue, Department 1108, 11th Floor, Denver, Colorado

         80202.

    14. Defendant ISS Facility Services, Inc., (“ISS”) is a corporation authorized to do business

         in Colorado, with an address of 2000 Clay Street, Suite 100, Denver, Colorado 80211.

    15. At all times relevant to the subject matter of this litigation, Defendant City and County of

         Denver owned, operated, and maintained Denver International Airport (“DIA”) and was

         responsible for the maintenance and inspection of the property, including walkways and

         floors located at DIA.

    16. At all times relevant to the subject matter of this litigation, various employees or agents

         of Defendant Denver and Defendant ISS were responsible for the maintenance and

         safeguarding of the property in question. Defendant Denver is liable for the negligent

         actions of its employees and agents under the doctrine of Respondeat Suprerior.




                                                  4
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 5 of 12




                   V. FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

    17. The allegations in this section are all made upon information and belief. The basis for

         these allegations comes from Plaintiff, her husband, daughter and grandson.

    18. On January 17, 2017, at 5:30 a.m., Plaintiff Burba was an invitee at DIA.

    19. Plaintiff was traveling visit her youngest son and his family. His son’s wife was

         scheduled to have her third child the following day.

    20. Plaintiff had been present at all four of her grandchildren’s births.

    21. Plaintiff Burba was waiting in line at the TSA Security checkpoint.

    22. Plaintiff Burba was traveling with a group, including her daughter who was in a

         wheelchair.

    23. Plaintiff Burba and her group were taken by DIA wheelchair personnel into an area of the

         TSA security checkpoint into a space between the baggage conveyors.

    24. Plaintiff Burba was in the process of taking off her boots for the security check when she

         slipped on the floor and sustained a fall.

    25. Plaintiff Burba fell onto her hip, and sustained a subcaptial fracture of her right hip

         (which ultimately required emergency surgery).

    26. Plaintiff Burba could not move her leg and could not get up.

    27. Plaintiff Burba’s husband placed the Plaintiff in her daughter’s wheelchair.

    28. The DIA wheelchair personnel notified the TSA agents that Plaintiff Burba had fallen and

         was injured.

    29. TSA agents forced Plaintiff Burba to continue with the screening process.


                                                      5
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 6 of 12




    30. A TSA supervisor asked Plaintiff Burba to get out of the wheelchair.

    31. Plaintiff Burba notified the TSA Supervisor that she was injured, was in severe pain, and

          could not rise out of the wheelchair.

    32. The TSA Supervisor disregarded Plaintiff Burba’s seriously injured condition.

    33.   The TSA supervisor performed a pat down of Plaintiff Burba.

    34. The TSA supervisor then asked the DIA wheelchair personnel to remove Plaintiff Burba

          from the TSA area.

    35. The DIA wheelchair personnel asked the TSA Supervisor to call the paramedics to render

          aid to Plaintiff Burba.

    36. The TSA Supervisor deliberately declined to call for help to aid Plaintiff Burba.

    37. The DIA wheelchair personnel took Plaintiff Burba to an airline counter where the

          paramedics were finally called.

    38. The improper flooring, and negligently maintained floor constituted a dangerous

          condition of the premises, which is a public building.

    39. The security area was negligently maintained because Plaintiff was forced to take off her

          shoes without assistance on polished marble flooring which constituted an unreasonable

          risk to the health and safety of those who are expected to use the walking surface,

          including the Plaintiff. The dangerous condition was known to exist or should have been

          known to exist in the exercise of reasonable care. The failure to use reasonable care by

          the Defendants, their agents and employees, proximately caused the injuries suffered by

          Plaintiff.




                                                   6
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 7 of 12




    40. As a result of the conduct of the Defendants, Plaintiff suffered personal injuries,

         including the above-mentioned injuries.

    41. Defendants knew or should have known of the condition of the security area, which was a

         danger to those walking in the vicinity.

    42. Defendants should have permitted Plaintiff to sit down while removing her shoes.

    43. Defendants should not have forced Plaintiff to remove her shoes on slippery flooring.

    44. Defendants should have had more security employees to assist Plaintiff in the security

         screening process.

    45. Defendants demeanor and tone in the screening process was aggressive, hostile and cruel.

    46. Defendants should not treat senior citizens in a cruel and hostile manner in the screening

         process.

    47. As a result of this incident, Plaintiff has suffered physical, mental, and emotional distress

         and suffering.

    48. As a result of these injuries that Plaintiff suffered in the aforementioned incident, Plaintiff

         has incurred reasonable and necessary medical and rehabilitative expenses.

    49. As a result of the incident in question, the Plaintiff has suffered injuries resulting in

         permanent disability.

    50. As a result of the injuries Plaintiff suffered due to the incident, Plaintiff will continue to

         incur medical and rehabilitative expenses in the future.

    51. As a result of the injuries Plaintiff has suffered, Plaintiff has suffered permanent physical

         impairment.

    52. To date, Plaintiff’s medical bills are more than $129,865.89.


                                                    7
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 8 of 12




    53. Plaintiff was not comparatively negligent because she was forced to obey the Defendants

         demands in the screening process.

    54. Plaintiff’s actions were not a contributing factor to the injuries complained herein.

    55. Plaintiff has not failed to mitigate the damages incurred as a result of this incident.

    56. There were no sudden and unanticipated emergencies during the screening process.

    57. Defendants are not entitled to the protections afforded by C.R.S. § 13-21-111.6 (collateral

         source) in connection with Plaintiff’s Complaint.

    58. Defendants are not entitled to the protections afforded by C.R.S. § 13-21-111.7

         (assumption of risk) in connection with Plaintiff’s Complaint.

    59. Defendants are not entitled to the protections afforded by C.R.S. § 13-21-111.5

         (responsible non-party) in connection with the Plaintiff’s Complaint.



                            VI. STATEMENT OF CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF

     (Premises Liability – Against Defendants City and County of Denver and ISS Facility

                                            Services, Inc.)

    60. Plaintiff hereby incorporates paragraphs 1 through 59 as if fully set forth herein.

    61. Plaintiff was lawfully using the premises as an invitee.

    62. Defendants were legally responsible for the condition of the property and for the

         activities and circumstances existing on the property, including common walkways and

         walking surfaces on the premises in the location where Plaintiff was injured.




                                                   8
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 9 of 12




    63. Defendants knew or should have known of the dangers created by the condition of

         improperly flooring, and negligently maintaining the walking surface, by polishing the

         flooring and failing to warn or protect against the dangers created by Defendants.

    64. Additionally, as a landowner, Defendant City and County of Denver cannot delegate its

         responsibility to another.

    65. As a direct and proximate result of Defendants’ failure to exercised reasonable care with

         respect to the dangers on the walkway and walking surface in the vicinity where Plaintiff

         was injured, Plaintiff suffered the damages and losses described in the above paragraphs.



                                  SECOND CLAIM FOR RELIEF

                   (Negligence – Against Defendant United States of America)

    66. Plaintiffs reallege and incorporate by reference the above paragraphs 1 through 65.

    67. Defendant owed certain duties to Plaintiff and others to exercise reasonable care to

         protect them against the dangers of which Defendant actually knew or should have

         known. This included, but was not limited to, maintaining the common walkways in a

         safe condition, free from hazards to pedestrians.

    68. TSA regulations provide that no person may proceed beyond the security checkpoint

         without complying with the procedures put in place by the TSA.

    69. TSA regulations provide that no person may interfere with TSA screening personnel.

    70. Plaintiff was required to comply with the TSA agent’s directives.

    71. TSA regulations confer an absolute authority on the TSA personnel within the screening

         area to the exclusion of all other airport staff or patrons.


                                                    9
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 10 of 12




     72. TSA controls a person’s access to the sterile area of the airport and the area beyond where

          the person’s identification documents are checked.

     73. A special relationship is present between Plaintiff and the TSA.

     74. Plaintiff was under the control of the TSA at the time of the incident.

     75. Defendant TSA has a general duty to assist Plaintiff and others when they are in peril.

     76. The condition of the walking surface on the premises constituted an unsafe and hazardous

          condition that was dangerous to the Plaintiff and other pedestrians.

     77. Pursuant to 49 U.S.C. § 114(f)(9) Defendant TSA has a duty to inspect, maintain, and test

          security facilities, equipment and systems.

     78. Defendant TSA actually knew or should have known of the dangers relating to the

          hazardous condition on the premises that were used by pedestrians, such as Plaintiff.

     79. Defendant TSA had the duty to properly train, hire, and supervise those agents,

          contractors, or employees who are responsible for maintaining the common walkways in

          a safe condition.

     80. Defendant TSA had a duty to properly train, hire, and supervise those agents,

          conttractors, or employees who are responsible for handling security and responding to a

          medical emergency.

     81. Defendant TSA failed to exercise reasonable care in that it did not adequately train, hire,

          and supervise those agents or contractors who were responsible for maintaining the

          common walkways in a safe condition.

     82. Defendant TSA refused a request to aid Plaintiff for an emergency medical condition

          while she was under the control of the TSA.


                                                  10
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 11 of 12




     83. By failing to protect Plaintiff, Defendant TSA caused additional distress to Plaintiff.

     84. By mandating that an injured Plaintiff with an emergency medical condition be subjected

          to additional security screening and moving her injured body, Defendant TSA caused

          additional distress to Plaintiff.

     85. Defendant TSA failed to protect Plaintiff and render aid while she was in distress from a

          medical emergency.

     86. Defendant TSA failed to exercise reasonable care in that it did not adequately train, hire,

          and supervise those agents or contractors in responding to an emergency medical

          condition.

     87. Defendant TSA failed to exercise reasonable care in that it failed to correct or mitigate

          the unsafe and hazardous condition.

     88. Defendant TSA failed to exercise reasonable care in that it failed to warn Plaintiff and

          others of the unsafe and hazardous condition on the premises.

     89. As a direct and proximate result and consequence of Defendant TSA’s negligence as

          aforesaid, Plaintiff suffered the damages and losses described in the above paragraphs.



      WHEREFORE, Plaintiff prays for judgment for the Plaintiff and against Defendants and asks

   this Court to award them all of the relief allowed by law, including, but not limited to, the

   following:

      A. Money damages, including compensatory, economic, non-economic, special, and

          punitive damages against Defendants for all losses and damages suffered as a result of the

          premise liability, negligence and civil rights violations complained of herein.


                                                    11
Case 1:19-cv-00155-CMA-SKC Document 30 Filed 06/26/19 USDC Colorado Page 12 of 12




      B. Pre-judgement interest on all damages.

      C. Costs and disbursements of this action, including reasonable attorneys’ fees.

      D. Post-judgement interest.

      E. Such other and further equitable or injunctive relief as this Court may deem just and

          proper under the circumstances.


   PLAINTIFF DEMANDS A JURY TRIAL.


                                                       Respectfully submitted,
                                                       Bovo Law, LLC


                                                       s/ Todd Frank Bovo
                                                       Todd F. Bovo, #38691
                                                       Attorney for Plaintiffs
                                                       650 South Cherry Street, #1400
                                                       Denver, CO 80246
                                                       Phone: (303) 333 4686
                                                       Fax: (303) 595 5334
                                                       Email: todd@bovolaw.com




   Plaintiffs’ Address:
   Carol Burba
   9359 Hidden Pines Court
   Parker, Colorado 80134




                                                  12
